Title: Memorandum from Albert Gallatin, 9 May 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            
            9 May 1803
          
          House—Master of the revenue cutter at New London vice Hindmen—
          
          Note—The commission denotes neither the name of the cutter nor the station; it should be sent from the Comptroller’s office to the Collector of New London with notice that it is intended to supercede Hindmen
          Osgood—Naval officer for the district of New York vice Rogers
          Sam. Ward do.   for the do   of Salem—   Story
          Jeremiah Bennet junr. collector of customs for the district of Bridgetown—vice Elmer
           and also inspector of the revenue for the port of Bridgetown in the district of Bridgetown
        